Citation Nr: 1414501	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-40 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to an initial for tinnitus in excess of 10 percent.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 1968 to September 1972.  His decorations include the National Defense Service Medal, the Republic of Vietnam Campaign Medal with 1 Bronze Star, and the Vietnam Service Medal.  

The matter comes before the Board of Veterans' Appeals from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for tinnitus, which was assigned an initial 10 percent rating, and granted service connection for bilateral hearing loss, which was assigned an initial noncompensable rating; and a March 2010 rating decision which denied service connection for, in pertinent part, diabetes mellitus.  

At an April 2012 videoconference the Veteran and his wife testified in support of his claims (and his sister was an observer) before the undersigned.  A copy of the transcript thereof is electronically available.  At the videoconference it was stated, and the Veteran's attorney agreed, that the issues on appeal were service connection for diabetes and a compensable rating for bilateral hearing loss.  However, the issue of entitlement to an initial rating in excess of 10 percent for tinnitus has been perfected for appellate consideration but that issue was not explicitly withdrawn (although the attorney expressly stated, at page 3 of the transcript, that "tinnitus was granted at ten percent, which is correct."  Accordingly, and observing that the Veteran presented testimony as to the impact of his tinnitus, at page 8 of the transcript, this issue will be addressed in this decision.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, except for VA treatment (CAPRI) records	which were within Virtual VA when two Supplemental Statements of the Case (SSOCs) were issued in November 2011.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  

2.  The Veteran's diabetes mellitus, type II, is presumptively due to inservice herbicide exposure.  

3.  The 10 percent rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, as due to exposure to herbicides, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e), 3.313 (2013).

2.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2002, 2013); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus

The Veteran claims that service connection is warranted for diabetes mellitus, type II, pursuant to a special presumption for residuals of exposure to herbicide agents.  Specifically, under the provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent, including Agent Orange, during active military, naval, or air service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The listed diseases include Type II diabetes mellitus.  

Although there is undisputed medical evidence that the Veteran now has Type II diabetes mellitus, it is neither contended nor shown that this disease manifested during service, within one year of his discharge from service in September 1972, nor until many years after service.  The dispositive matter in this case is whether the Veteran actually set foot in the Republic of Vietnam for the purpose of the application of presumptive service connection for diseases related to herbicide exposure.  His service personnel records show that he served on the U.S.S. Bradley from September 1969 until September 1972.  The ship logs of that vessel demonstrated that during a portion of this time it was stationed off the coast of South Vietnam for fire support and that at times helicopters were dispatched to mainland South Vietnam.  The Veteran has stated, and testified, that he was aboard one such helicopter and went to mainland South Vietnam for the purposes of welding some tanks.  In this regard, his military occupational specialty (MOS), as listed on his DD 214, was a transportation equipment assembler.  Additionally, on file are E-mails from service comrades that also served on the U.S.S. Bradley which confirm that personnel from that ship were sent to the mainland.  

Thus, it must be determined whether the Veteran's statements and testimony are credible.  See generally Davidson, 581 F.3d 1313 (Fed.Cir. 2009; Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Although the Veteran's attorney suggests that one of these E-mails states that the Veteran was one of the persons sent to the mainland, none of the E-mails explicitly state that this was the case.  Nevertheless, the Veteran's statements and testimony are consistent with his service personnel records, ship logs of the U.S.S. Bradley, and the E-mails of service comrades, as stated above.  

In all cases, reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Accordingly, the Board finds that the Veteran's testimony is credible and that he did serve on mainland South Vietnam and, as such, the provisions of presumptive service connection for those exposed to herbicides are for application in this case.  Thus, service connection for diabetes mellitus, type II, is warranted.  

Tinnitus

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Diagnostic Code (DC) 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2005).  

The Veteran seeks a higher initial rating for tinnitus.  As noted, DC 6260 provides for a maximum rating of 10 percent for tinnitus.  Implicitly it is claimed that he should have separate 10 percent ratings for tinnitus in each ear, rather than the single 10 percent rating assigned.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. June 19, 2006), the the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of pre-June 13, 2003, DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that DC 6260 precludes a schedular rating higher than 10 percent for tinnitus.  

Therefore, the Veteran's claim for a separate 10 percent rating for each ear for his service-connected tinnitus must be denied.  

As the service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus by regulation and DC 6260, there is no legal basis upon which to award a rating greater than 10 percent rating for tinnitus, whether or not tinnitus is perceived in each ear.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321 is indicated. 

As an initial rating case, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection in May 2009, the Veteran's tinnitus has been evaluated as 10 percent disabling, which is the schedular maximum authorized under VA regulations.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts with regard to an initial rating in excess of 10 percent for tinnitus are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to the assignment of a disability rating for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating the claim, any deficiency as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  


ORDER

Service connection for Type II, diabetes mellitus, is granted.  

A initial rating higher than 10 percent for tinnitus is denied.  


REMAND

Following official audiology evaluation in October 2009, a rating decision later that month granted service connection for bilateral hearing loss which was assigned an initial noncompensable evaluation.  

At the April 2012 videoconference the Veteran testified that he used a hearing aid, issued by VA, in each ear.  Page 3 of the transcript.  He testified that when using the hearing aids he heard an echo and his private audiologist had stated that this was because they were not properly adjusted.  Page 4.  The private audiologist had reviewed the report of the official audiology evaluation (in October 2009) and reported that there was something wrong with it.  Page 5.  The private audiologist was to submit a report addressing this, as well as why a noncompensable rating was not proper.  Page 6.  VA personnel a Oklahoma City would not readjust the hearing aids.  Page 8.  

The Veteran testified that his most recent VA audiology evaluation was in 2011 at Oklahoma City, although it was not an official examination for rating purposes.  Page 9.  He also testified that it was possible that his hearing acuity had diminished since his last formal VA rating examination (in 2009).  Page 9 and 10 of the transcript.  He indicated that he would be willing to attend a future VA audiology evaluation for rating purposes.  Page 11.  

A report of a VA audiology evaluation of the Veteran in August 2011 is contained within Virtual VA.  However, at the videoconference the record was held open for the submission of evidence from the Veteran's private audiologist.  That report is now on file, together with a waiver of initial RO consideration thereof.  That report, dated in April 2012, states that it was the mistaken opinion of VA that by providing hearing aids, which the Veteran could not use, his hearing loss and tinnitus had been eliminated.  Attached to the report was a copy of private audiometric testing done in April 2012 and the private audiologist indicated that such testing revealed an average decibel loss in the left ear of 62.5 decibels and 53.75 in the right, with speech discrimination in the left ear of 74 percent and 76 percent in the right ear.  

The private audiologist stated that "[i]t is not reasonable to conclude in the presence of severe to very severe high-frequency hearing loss, sensori-neural in type, any man or woman would have speech discrimination ability (or scores) [sic] of 100 % or 96% as was reported by the QTC technician [in October 2009]."  Also, the Veteran had gained the impression that the person conducting the official October 2009 examination had felt that the Veteran was untruthful.  The private audiologist felt that the Veteran's hearing handicap was 50 percent in the right ear and 60 percent in the left ear.  If was also felt that the Veteran should be fitted with hearing aids that did not occlude his external ear canals.  

In view of the foregoing, the Board is of the opinion that a more up-to-date VA audiological evaluation of the Veteran's current hearing acuity is needed.  

Additionally, it must be ensured that all due process requirements are met.  Thus, the Veteran should be given another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A(b) (West 2002).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file.  If, any identified records cannot be obtained, after making reasonable efforts to obtain them, notify the Veteran and his representative and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken, if any, with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran should then be given an opportunity to respond.  

2.  Arrange for a VA audiology to assess the current severity of the Veteran's service-connected bilateral hearing loss.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file should be made available to the examiner.  

Additionally, the examiner should specifically comment on how and to what extent the Veteran's hearing loss impairs him socially and occupationally.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claim file that shows that notice scheduling the examination was sent to his last known address.  If the Veteran does not report, documentation must be also be obtained and associated with the Veteran's claim file demonstrating whether any notice that was sent was returned as undeliverable.  

4.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


